Citation Nr: 0211982	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  

(The issues of entitlement to service connection for 
hypertension claimed as secondary to service-connected PTSD, 
and entitlement to service connection for residuals of a 
brainstem infarct claimed as stroke, claimed as secondary to 
service-connected PTSD and hypertension, will be the subject 
of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1943 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An October 1998 rating decision granted service 
connection for PTSD, with assignment of a 10 percent rating 
effective March 10, 1998.  By a February 1999 rating 
decision, the RO increased the disability rating to 50 
percent, found that the October 1998 rating decision was 
clearly and unmistakably erroneous in assigning an effective 
date of March 10, 1998, and assigned an effective date of 
January 25, 1996, for service connection and the 50 percent 
evaluation.  

In June 1999, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 2002).  A 
transcript of the hearing is of record.  

The Board in October 1999 denied the appellant's claim 
seeking an effective date earlier than January 25, 1996, and 
remanded for evidentiary development the claim for an 
increased evaluation for PTSD.  The Board also noted that the 
appellant had made a claim of service connection for 
hypertension secondary to PTSD, which it referred to the RO 
for appropriate action.  

In a January 2000 decision, the RO denied the claim of 
service connection for hypertension secondary to PTSD, as 
well as the claim of service connection for residuals of a 
stroke claimed as secondary to PTSD and hypertension.  The 
appellant has perfected appeals as to these claims.  In a May 
2000 statement, the appellant also claimed that the January 
2000 rating decision contained clear and unmistakable error 
in not granting service connection for hypertension on a 
secondary basis.  The RO has certified that issue as being on 
appeal.  However, because the appellant had filed a notice of 
disagreement with the January 2000 decision and perfected an 
appeal from it, that decision is not final and cannot be 
collaterally attacked on the basis of clear and unmistakable 
error.  See 38 C.F.R. § 3.105(a) (2001) (error can only be 
found in a prior final determination).  In the absence of a 
case or controversy, the Board will not address this aspect 
of the claim.  See Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990).  

The Board is requesting an expert medical opinion on the 
issues of entitlement to service connection for hypertension 
claimed as secondary to service-connected PTSD and 
entitlement to service connection for residuals of a 
brainstem infarct claimed as secondary to service-connected 
PTSD and hypertension, pursuant to 38 C.F.R. § 20.901(a) 
(2001).  When the opinion is received, a copy will be 
provided to the veteran's representative for review and 
response.  The Board will then prepare a separate decision 
addressing these issues.


FINDING OF FACT

Since the grant of service connection, PTSD has been 
manifested by severe social inadaptability and severe 
industrial impairment due to reduced reliability, flexibility 
and efficiency levels, so as to preclude substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met since the grant of service connection.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.16, 4.125 to 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.125 to 4.130, 
Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim regarding the PTSD disability involves a request 
for an increased initial evaluation, and there are no 
particular application forms required.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for these benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a October 1998 letter notifying him of the 
grant of service connection and the evaluation assigned, 
informing him of the requirements of an increased evaluation, 
and informing him that he could submit additional evidence 
concerning the appeal.  In a December 1998 statement of the 
case and in a March 1999 supplemental statement of the case, 
the RO informed the appellant of the criteria for proving an 
increased evaluation and the evidence considered in 
evaluating the claim.  Following the Board's October 1999 
remand, the RO notified the appellant in December 1999 and 
March 2000 letters of type of evidence he could submit and 
the need for information as to treatment sources.  The RO 
specifically told him what information it needed from him and 
what VA would request on his behalf.  The RO told him he 
could provide his private treatment records himself if he 
preferred, and that VA would obtain any U.S. government 
facility records if he provided the name of the facilities 
and the dates of treatment.  The RO also informed him of 
assistance it would provide if needed, and enclosed releases 
the appellant could complete so that it could help him.  
Releases were received in March 2000, and the RO undertook to 
develop evidence based on those releases.  In the Board's 
October 1999 remand, the appellant was told that the RO would 
obtain his VA and private treatment records and of the need 
for an examination.  The December 1998 statement of the case 
and the March 1999 supplemental statement of the case listed 
the evidence considered, the legal criteria for evaluating 
the claims, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The Board, in its October 1999 remand, directed the RO to ask 
the appellant to complete necessary releases for any medical 
professional or facility that had treated him for his 
disabilities, which the RO did by December 1999 and March 
2000 letters.  The appellant responded in March 2000 that he 
had received treatment at Birmingham, Alabama, VA Medical 
Center (VAMC), and two private physicians.  The claims file 
includes VA clinical and hospital records through June 2001 
from the Birmingham VAMC, as well as private medical records 
from the two physicians identified by the appellant.  The 
appellant has not identified any other sources of treatment.  
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in June 1996.  The Board, in its October 1999 
remand, directed the RO to schedule the appellant for another 
VA examination.  The appellant refused to report for the 
examination, claiming that to do so would cause a stroke.  
According to him, his last compensation and pension (C&P) 
examination caused a stroke.  There is no medical evidence to 
support this contention.  The veteran's last C&P examination 
was in November 1998.  He had a brainstem infarct in 1999.  
No competent medical evidence links the brainstem infarct and 
the PTSD examination.  

As the veteran has chosen not to report for a necessary 
examination, VA must adjudicate the claim based on the 
evidence of record.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2001).  This case, however, is not a claim for increase, but 
an original claim.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  His claim must be decided on the evidence of 
record.  38 C.F.R. § 3.655(b) (2001).

The veteran having refused examination, there are no areas of 
assistance to be pursued.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  



II.  Analysis - Higher Initial Rating for PTSD

The appellant's PTSD is currently assigned a 50 percent 
evaluation from the grant of service connection.  Disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  38 
C.F.R., Part 4 (2001).  If the evidence for and against a 
claim is in equipoise, the claim will be granted.  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2001) (as amended, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

When the appellant filed his claim seeking service connection 
for PTSD, in January 1996, the criteria for evaluating the 
disability were set forth at 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under these criteria, a 50 percent 
evaluation required evidence demonstrating the "ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  A 70 percent evaluation required 
evidence showing that the "ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment."  Finally, for a 
100 percent evaluation, the evidence required that "the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms, 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment."  38 C.F.R. § 4.132 (1996).  

As the Board noted in the November 1999 remand, regulatory 
changes effective November 7, 1996, amended VA's Schedule for 
Rating Disabilities , 38 C.F.R. Pt. 4, including the rating 
criteria for evaluating psychiatric disorders.  See 61 Fed. 
Reg. 52,695-702 (October 8, 1996) (codified as amended at 
38 C.F.R. §§ 4.125 to 4.130 (2001)).  The new version of the 
criteria for Diagnostic Code 9411 provided for 50, 70, and 
100 percent evaluation, based on the following criteria:  

? 50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

? 70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.  

? 100 percent:  Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  As the 
RO received the appellant's claim for service connection for 
PTSD in January 1996, and this appeal for an increase in the 
rating assigned is from the initial grant of service 
connection, the Board must (1) adjudicate the appropriate 
disability rating for the veteran's PTSD prior to November 7, 
1996, under the rating criteria in effect at that time, and 
(2) determine which version of the rating criteria, if 
either, is more favorable to this claim from November 7, 
1996, and rate his PTSD under the more favorable version.  

With respect to the first question here, the appropriate 
rating prior to November 7, 1996, the relevant evidence 
consists of VA clinical records from January to June 1996 and 
a VA examination in June 1996.  

VA clinical records from January to June 1996 showed 
diagnoses of PTSD with cycles of high anxiety.  On 
psychiatric triage and screening clinic notes in January 
1996, the veteran's memory was within normal limits.  He 
complained of decreased ability to learn new thing, anxiety, 
decreased concentration.  On examination, he was intelligent, 
alert, very anxious, and preoccupied with his multiple 
symptoms.  He had poor attention and rambled about his 
somatic symptoms related to anxiety.  Flashbacks consisted of 
complex reliving of scenes from World War II.  He had avoided 
thoughts through the years by keeping as busy as possible.  
The diagnosis was chronic PTSD, and the examiner noted she 
would determine his social and occupational limitation during 
the next session.

The veteran's wife was also interviewed.  She reported the 
veteran had always been a restless sleeper with lots of 
dreams and was always irritable and very tense.  She reported 
his despondence had increased since the late 1980s.  He 
continued to avoid reminders of war but was preoccupied with 
it.  His wife stated that anxiety dominated his life, and he 
lived from medication time to medication time.  He still 
drove a car, but only if his wife accompanied him.  He had 
stopped taking trips for pleasure because of anxiety.  After 
interviewing the wife, the examiner assessed significant 
social handicap.

On follow-up in March 1996, the examiner noted the veteran 
was compulsive about the sequence of taking medication.  
PTSD, socially disabling and occupationally handicapping, was 
the diagnosis.  In May 1996, the examiner noted the veteran 
was almost delusional about taking medications.

VA examination in June 1996 indicated that the appellant 
complained of anxiety attacks mostly in the chest region.  
The examiner noted that the appellant spoke in a slow, 
methodical manner, with constricted affect reflecting 
significant emotional numbing.  During the interview the 
appellant became tearful when asked to if he had war-related 
nightmares with flashbacks.  There was no gross psychosis, 
and insight and judgment appeared reasonably intact.  There 
was no evidence of suicidal or homicidal ideation.  The 
diagnosis was PTSD, with marked and at times disabling 
anxiety symptoms.  

For a 70 percent evaluation, this evidence must show that the 
"ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment."  38 C.F.R. § 4.132 (1996).  The clinical 
records beginning in January 1996 revealed cycles of anxiety 
and flashbacks of war experiences.  The VA examination 
revealed similar findings, with anxiety attacks, constricted 
affect, significant emotional numbing, and war-related 
nightmares with flashbacks, and the appellant claimed he 
chose his employment carefully so he could go home when a 
panic attack occurred.  Though the clinical records and 
examination report also showed no gross psychosis, intact 
insight and judgment, and no evidence of suicidal or 
homicidal ideation, the other symptomatology reflects 
impairment of his employment, as evidenced by his need to be 
careful in choosing his employment.  Therefore, the evidence 
corresponds to the requirements for a 70 percent evaluation 
prior to November 7, 1996.  

In cases such as this, where a psychiatric disability is the 
only compensable service-connected disability and is assigned 
a 70 percent evaluation, the disability may be assigned a 100 
percent schedular evaluation under Diagnostic Code 9411 if 
PTSD precludes the appellant from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(c) 
(1996).  VA clinical records indicated that anxiety has been 
a significant feature of the veteran's life, with frequent 
calls regarding medications and much reassurance required 
regarding any new medication or change in regimen.  While the 
veteran apparently functioned very well for a number of years 
in various employment situations, he now appears anxious at 
leaving the house or driving.  His wife reports that anxiety 
dominates his life.  This assessment appears to match the 
descriptions given in his outpatient treatment records.  
These symptoms would preclude the appellant from securing or 
following a substantially gainful occupation.  The criteria 
for a 100 percent schedular evaluation pursuant to Diagnostic 
Code 9411 are met prior to November 7, 1996.  

After November 7, 1996, the evidence consists of VA 
examination in November 1998, VA clinical records from 
September 1998 to November 1999, private medical records in 
July 1999, an October 2000 statement from C. R. Barksdale, 
III, M.D., and VA clinical records from January 2000 to June 
2001.  

VA examination in November 1998 indicated that the appellant 
was alert, oriented, well dressed and well groomed, with an 
irritable mood and an appropriate affect.  He denied auditory 
or visual hallucinations and delusions, but reported 
nightmares, flashbacks, and panic attacks when exposed to 
war-related experiences.  His attention, concentration, and 
memory were within normal limits, and his insight and 
judgment were good.  He denied suicidal or homicidal 
ideation.  The diagnosis was PTSD with panic attacks, with a 
GAF score of 50.  The examiner noted that the appellant had 
been exposed to extremely stressful situations during World 
War II, and developed frequent panic attacks that were 
triggered by situations related symbolically to the war.  He 
endured those symptoms and continued work marginally until 
1995.  The examiner noted that these symptoms affected his 
social abilities.  

VA clinical records from September 1998 to November 1999 
showed GAF scores mainly of 45, with one reference in 
December 1998 to 40 and another in April 1999 to 54.  The 
findings were chronic severe PTSD with fluctuating panic 
attacks.  In November 1998, he threatened to harm himself 
when his physician was not available.  

Private medical records in July 1999 indicated that the 
appellant had a brain stem infarct.  The records noted a 
diagnosis of chronic anxiety, although it did not discuss the 
symptomatology associated with that disorder.  

In an October 2000 statement, Dr. Barksdale indicated that 
the appellant's major problem was chronic anxiety disorder 
with panic attacks and probable agoraphobia, that VA had 
diagnosed as PTSD.  Dr. Barksdale provided clinical records 
concerning treatment for disabilities other than PTSD.  

VA clinical records from January 2000 to June 2001 revealed 
chronic PTSD, with significant anxiety.  In March 2000, the 
anxiety was stable and the appellant had no serious mood 
drops; the GAF score was 45.  In May 2000, the appellant 
complained of itching and burning and being flushed, and 
asked if this was a manifestation of PTSD; the examiner 
reassured him.  In July 2000, it was noted that he had daily 
tension, intrusive memories, sleep and dream disturbances, 
and episodes of despondency during flashbacks; the GAF score 
was 50-55.  In September 2001, the appellant was alert, 
responsive, in a pleasant mood, and denied hallucinations or 
suicidal thoughts.  He had relevant and coherent speech, 
proper orientation, affect in keeping with his mood, intact 
memory, satisfactory cognitive function.  The GAF score was 
56.  In November 2000, the examiner noted some degree of 
stabilization of anxiety since use of medication; the GAF 
score was 45.  In January 2001, it was noted that the 
appellant was despondent, had trouble sleeping, cried easily, 
and wished to die.  The examiner remarked that he had a 
positive attitude and behavior during recent holidays, but 
shifted to depression suddenly within one week.  The GAF 
score was 40-45.  In March 2001, it was noted that the 
appellant was pleasant, oriented, but tense, with memory and 
judgment within normal limits and an anxious, dysphoric 
affect.  He vehemently denied suicidal ideation.  In June 
2001, the examiner reported the appellant to be tense, 
anxious, and preoccupied with war memories, but overall more 
stable in the previous 12 months than in the months and years 
prior to that.  The examiner specifically commented that the 
despondent episodes that formerly lasted two to three weeks 
and reoccurred every three to four weeks, now were less 
frequent  and severe and occurred every three months and 
lasted about one week.  

Applying this evidence first to the old version of the 
criteria, the Board concludes that it shows severe social and 
industrial impairment as required for a 70 percent 
evaluation.  A 70 percent evaluation requires evidence of 
severe impairment in establishing and maintaining 
relationships and in the ability to obtain or retain 
employment.  The November 1998 VA examination indicated that 
the appellant continued to work until 1995, when he stopped 
work in part due to PTSD symptomatology and in part due to 
the limited coping abilities he had due to his age.  VA 
clinical records in 1998 and 1999 showed he had severe PTSD, 
which manifested in at least one threat to harm himself.  VA 
clinical record in 2000 and 2001 showed a continuing severe 
PTSD symptomatology, though with some tapering of the 
severity, frequency, and length of the symptoms and panic 
attacks.  

Throughout this period, examiners had assigned GAF scores of 
45, with some scores of 40 and 55 also assigned.  The GAF 
scale reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score of 45 corresponds to "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)".  DSM-IV, at 32.  In 
contrast, GAF scores of 51 to 60 represent "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers".  Id.  The GAF scores 
discussed in the appellant's medical records generally show 
serious PTSD symptomatology that correspond, during the 
period on and after November 7, 1996, to the criteria for a 
70 percent evaluation using the old version of Diagnostic 
Code 9411.  

In this case, PTSD is the only compensable service-connected 
disability.  Because it is herein assigned a 70 percent 
evaluation, the disability may be assigned a 100 percent 
schedular evaluation under Diagnostic Code 9411 if PTSD 
precludes the appellant from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(c) 
(1996).  VA examination in November 1998 indicated that the 
appellant continued work marginally until 1995, when he 
stopped due to PTSD symptoms.  The GAF scores noted through 
the record averaged 45, which contemplates serious impairment 
in social, occupational, or school functioning, including an 
inability to keep a job.  DSM-IV, at 32.  Although VA 
clinical records from January 2000 to June 2001 revealed 
improvement in his PTSD symptomatology, with improvement of 
GAF scores, there is no discussion in those records of an 
improvement in his ability to secure or follow a 
substantially gainful occupation.  While the depressive 
episodes are now less frequent and severe, the veteran is 
still tense and anxious, and his GAF is still only 45 to 50.  
These symptoms preclude the appellant from securing or 
following a substantially gainful occupation.  It is the 
determination of the Board, therefore, that the evidence 
continues to support a 100 percent schedular evaluation 
pursuant to the old version of Diagnostic Code 9411 on and 
after November 7, 1996.  

The new rating criteria are not more favorable to the 
veteran, as he does not manifest any of the objective 
criteria for a 100 percent evaluation under the new criteria.  
Accordingly, the old rating criteria are more beneficial.  


ORDER

An initial 100 percent evaluation for PTSD is granted, 
subject to the applicable criteria governing payment of 
monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

